                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 NO. 7:20-CR-00064-D

UNITED STATES OF AMERICA

                   V.

DUSTIN JACK WIGGINS

                                ORDER OF FORFEITURE

          WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on October 16, 2020, and all other evidence of record, the Court finds that

the following property is hereby forfeitable pursuant to 18 U.S.C. § 924(d)(l), made

applicable to this proceeding by virtue of 28 U.S.C. § 2461(c), as a firearm and

ammunition involved or used in a knowing violation of 18 U.S.C. §§ 922(g) and 924,

to wit:

               •   One Ruger Revolver, serial number 157-04339; and

               •   All associated ammunition;

          AND WHEREAS, by virtue of said Memorandum of Plea Agreement, and all

other evidence of record, the United States is now entitled to possession of said

personal property, pursuant to Fed. R. Crim. P . 32.2(b)(3);

          It is hereby ORDERED, ADJUDGED, and DECREED:

          1.       That based upon the Memorandum of Plea Agreement as to the

defendant, and all other evidence of record, the United States is hereby authorized to

seize the above-stated personal property, and it is hereby forfeited to the United

                                                1




           Case 7:20-cr-00064-D Document 45 Filed 02/05/21 Page 1 of 2
States for disposition in accordance with the law, including destruction, as allowed

by Fed. R. Crim. P. 32.2(b)(3). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this

Order shall be final as to the defendant upon entry.

       2.     That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

       SO ORDERED. This _L day of           fe br-v ~ , 2021.




                                 JAMS C. DEVER III
                                 United States District Judge




                                           2




            Case 7:20-cr-00064-D Document 45 Filed 02/05/21 Page 2 of 2
